Exhibit 99.4 Everest Resources Corp. and Covenant Group Holdings Inc. Pro Forma Combined Financial Statements (Unaudited) Contents Page Pro Forma Combined Financial Statements: Pro Forma Combined Balance Sheet as of September 30, 2009 (unaudited) 1 Pro Forma Combined Statements of Operations for the year ended December 31, 2008 2 Pro Forma Combined Statements of Operations nine months ended September 30, 2009 (unaudited) 3 Notes to Pro Forma Combined Financial Statements (unaudited) 4 COVENANT GROUP HOLDINGS, INC. AND EVEREST RESOURCES CORP. Pro forma Combined Balance Sheet As of September 30, 2009 (unaudited) Everest Covenant Pro forma Pro forma (1) (2) Adjustments Combined (historical) (historical) ASSETS CURRENT ASSETS Cash and cash equivalents $ 4,668 $ 1,004,006 $ 205,332 ( B ) ( C ) ( D ) $ 1,214,006 Accounts receivable, net - 4,508,514 - 4,508,514 Retentions receivable - 1,173,292 - 1,173,292 Advances to suppliers - 688 - 688 Prepayment - 125,766 - 125,766 Other receivables - 372,217 - 372,217 Inventory - 295,189 - 295,189 Intangible Assets - 144,705 - 144,705 TOTAL CURRENT ASSETS 4,668 7,624,377 205,332 7,834,377 NON-CURRENT ASSETS - Retentions receivable - 190,921 - 190,921 Property and equipment, net - 68,387 - 68,387 Goodwill - 2,134,323 - 2,134,323 TOTAL NONCURRENT ASSETS - 2,393,631 - 2,393,631 TOTAL ASSETS $ 4,668 10,018,008 $ 205,332 $ 10,228,008 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 3,328 $ 3,052,343 $ (3,328 ) ( B ) $ 3,052,343 Unearned revenue - 35,621 - 35,621 Tax payable - 645,782 - 645,782 Accrued liabilities and other payables 7,754 192,116 (7,754 ) ( B ) 192,116 Dividend Payable - 346,293 - 346,293 Short term loan - 485,973 (399,870 ) ( E) 86,103 Short term note payable - - 100,000 ( C ) 100,000 TOTAL CURRENT LIABILITIES 11,082 4,758,128 (310,952 ) 4,458,258 STOCKHOLDERS' EQUITY Common Stock 66 62 (13 ) ( A ) 115 Additional paid in capital 79,984 5,170,401 719,833 ( A ) ( D ) ( E ) 5,970,218 Donated Capital 30,000 - (30,000 ) ( B ) - Statutory reserve - 87,915 - 87,915 Accumulated other comprehensive income - 1,502 - 1,502 Accumulated Deficit (116,464 ) - (173,536 ) ( B ) ( C ) (290,000 ) TOTAL STOCKHOLDERS' EQUITY (6,414 ) 5,259,880 516,284 5,769,750 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 4,668 $ 10,018,008 $ 205,332 $ 10,228,008 (1) Source:unaudited financial statements ofEverest Resources Corp. as of September 30, 2009 as filed in Quarterly Report on Form 10QSB filed with the SEC on November 13, 2009. (2) Source:unaudited consolidated financial statements of Covenant Group Holdings, Inc. as of September 30, 2009 included in this Form 8-K. (A) After cancellation of 4,500,000 shares by the former shareholder of Everest; and Everest issuance and transfer of its shares to Covenant shareholders, on one-for-one basis, total shares outstanding after the reverse merge is 11,480,909, including 500,000 shares held by a former shareholder as collateral for the note payable. (B) Elimination of Everest's capital accounts and accumulated deficitasresult of recapitalization, and reflection of payment of all liabilities of Everest prior to closing. (C) Recording of $190,000 cash payment and $100,000note issued for the total cost of the shell company of $290,000. (D) Recording cash received from issuance of Covenant shares through private placement. (E) Recording cancellation of the bridge loan of $399,870 for the issuance of 200,909 Covenants shares to a lender. See accompanying notes to pro forma combined financial statements 1 COVENANT GROUP HOLDINGS, INC. AND EVEREST RESOURCES CORP. Pro forma Combined Statement of Operations For the Year Ended December 31, 2008 Everest Jien Chongqing Sysway Covenant Pro forma Pro forma (1) (2) (3) Adjustments Combined (historical) (historical) (historical) (historical) Net Revenue $ - $ 5,554,357 $ 4,924,438 $ - $ - $ 10,478,795 Cost of Revenue - (4,403,810 ) (3,826,264 ) - - (8,230,074 ) Gross Profit - 1,150,547 1,098,174 - - 2,248,721 Operating expenses: Selling expenses - (103,774 ) (159,949 ) - - (263,723 ) General and administrative expenses (46,943 ) (385,486 ) (456,040 ) - - (888,469 ) Total operating expenses (46,943 ) (489,260 ) (615,989 ) - - (1,152,192 ) Income from operations (46,943 ) 661,287 482,185 - - 1,096,529 Non-operating income (expenses): Interest income - 189 - - - 189 Interest expense - (2,937 ) (1,011 ) - - (3,948 ) Other income - 547 6,838 - - 7,385 Other expenses - (1,648 ) - - - (1,648 ) Subsidy income - - 1,872 - - 1,872 Reversal of provision for bad debt - - 161,805 - - 161,805 Tax rebate - - 26,245 - - 26,245 Acquisition costs - (290,000 ) (C) (290,000 ) Total non-operating expenses - (3,849 ) 195,749 - (290,000 ) (98,100 ) Income before income tax (46,943 ) 657,438 677,934 - (290,000 ) 998,429 Income tax expense - - (181,060 ) - - (181,060 ) Net income $ (46,943 ) $ 657,438 $ 496,874 $ - $ (290,000 ) $ 817,369 Earnings per share $ 0.07 Weighted average shares outstanding 11,480,909 (4) (1) Source:unaudited financial statements ofEverest Resources Corp. as of December 31, 2008 as filed in Quarterly Report on Form 10QSB filed with the SEC on February 11, 2009. (2) Source:audited financial statements of Hainan Jien Intelligent Engineering Co., Ltd. as of December 31, 2008 included in this form 8K. (3) Source: audited financial statements of Chongqing Sysway Information Technology Co., Ltd as of December 31, 2008 included in this
